Filed 11/17/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 185







In the Matter of E.W.F.



Cass County State’s Attorney, 		Petitioner and Appellee



v.



E.W.F., 		Respondent and Appellant







No. 20090082







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Ryan J. Younggren, Assistant State’s Attorney, Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for petitioner and appellee.



Richard E. Edinger, P.O. Box 1295, Fargo, N.D. 58107-1295, for respondent and appellant; submitted on brief.

Matter of E.W.F. 

No. 20090082



Per Curiam.

[¶1]	E.W.F. appeals a district court order denying his petition for discharge from commitment as a sexually dangerous individual.  E.W.F. argues his civil commitment violates his substantive due process rights as announced in 
Kansas v. Crane
, 534 U.S. 407 (2002), and 
Kansas v. Hendricks
, 521 U.S. 346 (1997).  We have previously addressed and rejected this argument.  
Matter of E.W.F.
, 2008 ND 130, ¶¶ 17-21, 751 N.W.2d 686.

[¶2]	We summarily affirm under N.D.R.App.P. 35.1(a)(2), as well as under N.D.R.App.P. 35.1(a)(7), 
Matter of E.W.F.
, 2008 ND 130, 751 N.W.2d 686.

[¶3]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner